1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ALONZO RAYSHAWN PERKINS,                       ) Case No.: 1:18-cv-00501-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )
                                                    ) AMENDED
13          v.                                                     DISCOVERY AND
                                                      SCHEDULING ORDER
14                                                  )
     A. MARTINEZ, et al.,
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Alonzo Rayshawn Perkins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On November 14, 2018, the Court set a settlement conference on February 14, 2019, and

20   stayed the case for 120 days. (ECF No. 25.) A settlement conference was conducted on February 14,

21   2019, and the case did not settle. Therefore, the Court hereby issues the amended discovery and

22   scheduling order as follows:

23          1.     The deadline to file an exhaustion motion is May 13, 2019;
24          2.     The deadline to amend the pleadings is July 15, 2019;
25          3.     The deadline for completion of all discovery, including filing motions to compel, is
26                 September 16, 2019;
27          4.     The deadline for filing pretrial dispositive motions is November 15, 2019; and
28

                                                       1
1             5.      All other provisions of the Court’s August 7, 2018, discovery and scheduling order

2                     remain in full force and effect.
3
4    IT IS SO ORDERED.
5    Dated:        February 15, 2019
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
